Citation Nr: 0916347	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-37 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1968 to 
February 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which denied the Veteran's claims for service connection for 
PTSD, for a compensable disability rating for bilateral 
hearing loss, and for a disability rating higher than 10 
percent for tinnitus.  

In his January 2006 Notice of Disagreement (NOD), the Veteran 
indicated he was appealing the RO's denial of all three of 
these claims.  However, following the RO's July 2006 
statement of the case (SOC), also addressing all three 
claims, he perfected his appeal by filing a timely 
substantive appeal (VA Form 9) only as to his claim for 
service connection for PTSD.  38 C.F.R. §§ 20.200, 20.201 
(2008).  So it is the only claim currently before the Board.

Regrettably, the Board is remanding the Veteran's claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further development and consideration.  


REMAND

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  



Concerning the first requirement, the record contains a 
November 2005 report of a VA psychology exam diagnosing the 
Veteran with PTSD, presumably in accordance with DSM-IV, both 
in terms of the adequacy and sufficiency of the stressors 
claimed.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  So he 
has the required current DSM-IV diagnosis of PTSD.  

Concerning the second requirement, the report of that 
November 2005 VA psychology exam records the Veteran's 
assertion of three in-service stressors in Vietnam - two of 
which were combat-related, one of which was not.  As to his 
combat-related stressors, he indicated that while in combat 
in Cam Rahn Bay, his unit was mortared and a man was killed 
on the pier; and that while he was on convoy between Cam Rahn 
Bay and Da Nang, the lead truck hit a land mine and 
consequently they were subject to enemy fire and several 
soldiers were killed or injured.  As to his non-combat-
related stressor, he indicated that while in service he was 
called to load and board ships and, as he does not know how 
to swim, he was frightened by the water that he might drown.

As to his asserted combat-related stressors, if the record 
verifies that he engaged in combat, then, absent clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of his service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  The 
Veteran's service personnel records confirm his service in 
Vietnam from February 1969 to February 1970 as a member of 
the 155th Transportation Company.  They also show that he 
participated in three campaigns - the Vietnam 
Counteroffensive phase IV, TET 69 Counteroffensive, and 11th 
VN Campaign; that he was awarded the National Defense Service 
Medal, Vietnam Service Medal, and Vietnam Campaign Medal with 
device; that his military occupational specialty (MOS) was 
cargo handler; and that his duties included being a lineman, 
light truck driver, longshoreman helper, and signalman.  So 
the record establishes that he engaged in combat in Vietnam 
and his asserted combat-related stressors are consistent with 
the circumstances, conditions, or hardships of his service.  
Hence, these stressors are verified by his testimony alone.  
See 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d). 

As to his non-combat-related stressor, there must be 
independent evidence corroborating the Veteran's statement.  
Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  See Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996) (the Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a 
non-combat stressor).  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  His service personnel records support the 
general proposition that the he was called to board ships for 
the purpose of loading cargo - particularly as his MOS was 
cargo handler and he was a member of a transportation company 
stationed in Vietnam.  So loading ships would be consistent 
with his MOS and service.  Thus, as he is entitled to the 
benefit of the doubt, this asserted stressor is sufficiently 
verified as well.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102 (when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is resolved in favor 
of the Veteran).  See also Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997) (a stressor need not be corroborated in every 
detail).  See, too, Pentecost v. Principi, 16 Vet. App. 124 
(2002).

But as to the third and final requirement, there is no 
competent medical nexus evidence presently of record 
indicating whether there is an etiological link between any 
of the Veteran's stressors in service and PTSD.  See 
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  He needs this additional evidence to 
support his claim and warrant granting service connection.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Records show the Veteran has been receiving treatment for 
PTSD at VA facilities, but he has not been provided a VA 
Compensation and Pension Examination (C&P Exam) with respect 
to this claimed disability.  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service-
connection) claims, VA must provide a VA medical examination 
when there is:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and 
(3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the VA to make a decision on the claim.  See also 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Here, the Veteran has a PTSD diagnosis, his asserted in-
service stressors are verified, and there is an indication 
that his PTSD may be associated with his stressors in 
service.  However, there is insufficient competent medical 
evidence on file in order to decide his claim.

Accordingly, the claim is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA C&P 
Exam to determine whether it is at least 
as likely as not (i.e., 50 percent or 
more probable) that his PTSD is 
attributable to his asserted stressors in 
service.  As the Board has discussed, he 
has the required 
DSM-IV diagnosis, and his stressors (both 
those related to his combat in Vietnam 
and the one unrelated to combat) have 
been confirmed as having occurred, 
so the only remaining consideration is 
whether there is a correlation between 
those stressors and his PTSD diagnosis.

Inform the examiner that the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.  
The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other history.  

Advise the Veteran that failure to report 
for the scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  

2.  Then readjudicate the claim for 
service connection for PTSD in light of 
any additional evidence obtained.  If the 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


